DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                        NO. 12-07-00398-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
CESAR
REBOLLOSO,        §          APPEAL FROM THE 159TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          ANGELINA
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and his
counsel.  No decision having been
delivered by this court, the motion is granted, and the appeal is dismissed in
accordance with Texas Rule of Appellate Procedure 42.2.
Opinion
delivered January 16, 2008.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)